Name: 2001/296/EC: Commission Decision of 29 March 2001 authorising laboratories to check the effectiveness of vaccination against rabies in certain domestic carnivores (Text with EEA relevance) (notified under document number C(2001) 951)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  technology and technical regulations;  consumption;  economic geography;  health;  research and intellectual property
 Date Published: 2001-04-12

 Avis juridique important|32001D02962001/296/EC: Commission Decision of 29 March 2001 authorising laboratories to check the effectiveness of vaccination against rabies in certain domestic carnivores (Text with EEA relevance) (notified under document number C(2001) 951) Official Journal L 102 , 12/04/2001 P. 0058 - 0060Commission Decisionof 29 March 2001authorising laboratories to check the effectiveness of vaccination against rabies in certain domestic carnivores(notified under document number C(2001) 951)(Text with EEA relevance)(2001/296/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines(1), and in particular Article 5(2) thereof,Whereas:(1) Council Directive 92/65/EEC(2) provides for an alternative system to quarantine for the entry of certain domestic carnivores into the territory of certain Member States free from rabies. That system requires checks on the effectiveness of the vaccination of those animals by titration of antibodies.(2) The AFSSA Laboratory in Nancy, France, by Decision 2000/258/EC was designated as the institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccination.(3) A proficiency testing procedure has been established for rabies antibody titration of vaccinated domestic carnivores in the context of alternative measures to quarantine.(4) The AFSSA Laboratory, Nancy, has to operate the established proficiency testing procedure to appraise laboratories for approval to perform serological tests on certain carnivores vaccinated against rabies.(5) Several Member States have submitted applications for approval of laboratories to perform analyses to check the effectiveness of vaccination against rabies in certain domestic carnivores.(6) The AFSSA Laboratory, Nancy, has made an appraisal of the applications received from the Member States and sent the result of this appraisal to the Commission.(7) The Commission can draw up a list, based on appraisal results, of laboratories authorised to carry out serological titration on carnivores vaccinated against rabies.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The laboratories presented by Member States and authorised to perform analyses to check the effectiveness of vaccination against rabies in certain domestic carnivores are listed in the Annex.Article 2This Decision is addressed to the Member States.Done at Brussels, 29 March 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 79, 30.3.2000, p. 40.(2) OJ L 268, 14.9.1992, p. 54.ANNEXNAMES OF LABORATORIESBelgiumInstitut Pasteur de Bruxelles 642 Rue Engeland B - 1180 BruxellesDenmarkDanish Veterinary Institute for Virus Research Lindholm DK - 4771 KalvehaveGermany1. Institut fÃ ¼r Virologie, Fachbereich VeterinÃ ¤rmedizin, Justus-Liebig-UniversitÃ ¤t Giessen Frankfurter StraÃ e 107 D - 35392 Giessen2. Eurovir Hygiene-Institut Dr. Thraenhart Biotechnologiepark D - 14943 Luchenwalde3. Landesuntersuchungsamt fÃ ¼r das Gesundheitswesen SÃ ¼dbayern VeterinÃ ¤rstraÃ e 2 D - 85764 OberschleiÃ heimGreeceCentre of Athens Veterinary Institutions Virus Department 25, Neapoleos Str GR - 153 10 Ag. Paraskevi, AthensSpainLaboratorio Central de Veterinaria de Santa Fe Camino del Jau s/n E - 18320 Santa Fe (Granada) )France1. AFSSA Nancy Domaine de PixÃ ©rÃ ©court B.P. 9 F - 54220 Malzeville2. Laboratoire VÃ ©tÃ ©rinaire DÃ ©partemental de Haute Garonne 78 rue Boudou F - 31140 Launaguet3. Laboratoire DÃ ©partemental de la Sarthe 128 rue de BeaugÃ © F - 72018 Le Mans CEDEX 2Italy1. Istituto Zooprofilattico Sperimentale delle Venezie Via Romea 14/A I - 35020 Legnaro ( PD )2. Istituto Zooprofilattico Sperimentale dell'Abruzzo e del Molise Via Campio Boario I - 64100 TeramoAustriaBundesanstalt fÃ ¼r VeterinÃ ¤rmedizinische Untersuchung MÃ ¶dling Robert-Koch-Gasse 17 A - 2340 MÃ ¶dlingFinlandNational Veterinary and Food Research Institute PL 368 ( HÃ ¤meentie 57 ) FIN - 00231 HelsinkiSwedenNational Veterinary Institute BMC, Box 585 S - 751 23 UppsalaUnited KingdomVeterinary Laboratories Agency Virology Department Woodaan Lane, New Haw, Addelstone Surrey, KT15 3NB United Kingdom